Citation Nr: 1440710	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a right medial meniscectomy with degenerative joint disease prior to April 12, 2011.  

2.  Entitlement to an evaluation in excess of 50 percent for residuals of a right medial meniscectomy with degenerative joint disease from April 12, 2011 onward; representing the combined total evaluation of a 40 percent awarded for unfavorable ankylosis in flexion, and a separate 10 percent for painful limitation of motion of the knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from November 1980 to September 1983.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

By way of procedural background, the Veteran filed a claim for a total temporary rating in September 2006 due to a knee replacement procedure.  In a May 2007 rating decision, the RO granted a temporary evaluation of 100 percent based on surgical treatment necessitating convalescence, effective November 2, 2006.  In that same rating decision, the RO granted a 30 percent rating for the Veteran's right knee disability, effective January 1, 2008.  In a January 2009 rating decision, the RO continued the 30 percent rating for the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The RO later granted the Veteran an increased rating totaling 50 percent for this right knee and changed the Diagnostic Code under which the Veteran was evaluated, assigning a 40 percent for unfavorable ankylosis in flexion between 10 and 20 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5256, and an additional 10 percent for painful motion under 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5261, effective from April 12, 2011. As this is not the highest possible rating for this disability, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  Right knee replacement residuals are manifested by severe painful motion or weakness for the entire appeal period.  

2.  The evidence of record demonstrates that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period.  

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for right knee replacement residuals have been met, for the entire appeal period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2013).

2.  The criteria for total disability rating based on individual unemployability due to service connected disabilities (TDIU) have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013). VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  

Through VCAA notice correspondence dated in October 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further advised the Veteran of the responsibilities for providing supporting evidence, that VA and the Veteran had joint obligations to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The VCAA notice further explained how VA establishes disability rating and effective date elements of a claim for service connection. Thus, the Board finds that all notice obligations have been met.

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran with his claim through obtaining service treatment records (STRs), and records of VA as well as private treatment records.  The Veteran has also undergone VA Compensation and Pension examinations to determine the severity of his right knee disability.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Meanwhile, in furtherance of his claims, the Veteran has provided several personal statements and has testified at a Decision Review Officer (DRO) hearing.  There is no indication of any further relevant evidence or information that has not already been obtained.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits. 

Increased Ratings 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Increased Rating for Residuals of a Right Medial Meniscectomy with Degenerative Joint Disease of the Right Knee

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for prosthetic knee replacement is 30 percent.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

The Veteran asserted in a September 19, 2008 claim that he was entitled to a rating in excess of 30 percent for his right knee disability.  In a September 2012 statement by the Veteran's representative, he asserts that he should be assigned a 60 percent evaluation under Diagnostic Code 5055 governing evaluations post total knee replacement.

In December 2008 the Veteran was treated at a private facility for his right knee condition, which was claimed as residuals of his right knee replacement.  At that examination, the Veteran reported that he suffered from pain, weakness, stiffness and swelling, in addition to instability, his right knee giving way, locking, fatigability and lack of endurance.  He further reported that flare ups were caused by prolonged sitting and standing, and that he suffered from acute pain on a daily and continuous basis.  He reported that he had to use a cane as an ambulatory aid, and that he suffered from abnormal movement of his right knee bones.  He also reported that he suffered from inflammatory arthritis, and that he had symptoms of weakness and limitation of motion.  The Veteran reported ankylosis of his knee joints, and reported that the ankylosis was stable and pain free.  The Veteran's flexion for his right knee was 0 to 118 degrees, and his extension was 0 degrees.  His pain began at 110 degrees of flexion.

In June 2010 the Veteran was afforded a VA examination.  At that examination the Veteran stated that he had surgery on his right knee while in-service, for aggravation of a previous right knee injury.  He stated that at that time he was using a brace for his right knee and was on medication for the pain.  He stated that he had a fair response to treatment.  The examiner noted that the Veteran's right knee showed signs of deformity and giving way, as well as instability and pain.  He also showed signs of stiffness, weakness and incoordination in his right knee, with decreased speed of the joint motion.  He had tenderness of the right knee, and locking episodes daily or more frequently.  He reported flare ups of his joint disease, severe in nature and occurring hourly.  He stated each flare-up lasted a duration of a few minutes.  The Veteran stated that he had limited motion of his knees to begin with, and that he had a problem with balance and motion.  He stated that he had to rest his legs to relieve the pain, and that he could not walk or stand.  The examiner noted findings of crepitus, and further noted that the Veteran had pain with flexion, but that there was no clicking or snapping, grinding instability or other knee abnormalities upon examination.  The examiner noted that there was no joint ankylosis.  X-rays of the right knee revealed no evidence of loosening or displacement of the prosthesis, and no signs of joint effusion.  

The June 2010 examiner diagnosed the Veteran with residuals of a right total knee replacement with an effect on his usual daily activities.  

In June 2010 the Veteran was also seen at a private facility for right knee pain.  At that visit, the examiner noted that the Veteran's right knee was atraumatic with negative instability maneuvers, and no erythema or significant tenderness.  

In September 2010 the Veteran was treated at the Northern Indiana VAMC for severe knee pain which he rated at a level of 7.  He stated that the pain had increased over the past few years, and reported that he lost balance easily and that the pain increased when he bent his knees beyond 90 degrees.  The examiner noted bilateral knee braces were in place.  

In April 2011 the Veteran had a VA examination for his right knee.  He stated that his injury had gotten progressively worse, and that he was currently performing home exercise treatments and taking medications for the pain.  He reported that he was only about to stand for approximately 45-90 minutes, and that he was able to walk for approximately 1-3 miles.  He used a cane and a brace for his right knee, and he stated he needed these assistive devices at all times.  He reported that he had fallen twice in the year prior to the examination which he attributed to his knee disability.  He reported that he had deformity, instability, pain, stiffness, weakness, incoordination, decreased speed and altered gait in both knees.  The examiner found that the Veteran had tenderness to his biceps femoral and a valgus deformity.  There were clicks and snaps upon examination and other abnormalities in his right knee.  The Veteran's range of motion measurements were 10 to 100 degrees of flexion, normal extension of 0 degrees with objective evidence of pain following repetitive motion.  

After careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's right knee replacement residuals warrants a 60 percent disability rating from September 19, 2008 onward, under Diagnostic Code 5055.  

The Veteran's right knee replacement residuals had been rated at a 30 percent evaluation under Diagnostic Code 5055 for the period prior to April 12, 2011; however, as noted above, in the June 2012 rating decision the RO switched the applicable Diagnostic Code to 5256, governing ankylosis of the knee, and assigned a separate 10 percent rating for painful motion under Diagnostic Code 5261 and section 4.59, effective April 12, 2011.  Contrary to the RO's actions, the Board finds that Diagnostic Code 5055 more closely resembles the Veteran's disability picture, as it relates to knee replacement pain and disability, and finds that his right knee disability status post total knee replacement, is more appropriately evaluated under Diagnostic Code 5055 for the entire appeal period.  Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc) (Board has authority to change the applicable diagnostic code provided there is a rational connection between the facts found and the choice made). 

Under Diagnostic Code 5055 a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The probative evidence of record, including VA medical records and the Veteran's private examination in December 2008 and VA examinations in June 2010 and April 2011, reflect that the Veteran's right knee continues to have chronic residuals consisting of severe painful motion and weakness beginning at least in December 2008.  Assistive devices continue to be used after the surgery including a knee brace and a cane.  The Veteran's private December 2008 examination reflected that he had pain, weakness and instability in his right knee, and that the pain was continuous, resulting in an 80 percent impairment of his daily activities.  In June 2010 at his VA examination the Veteran specifically reported to the examiner that his pain was severe in nature, and that it occurred on a daily basis.  The examiner found that the Veteran's pain and impairment was due to residuals of his right knee replacement.  The April 2011 VA examination also reflected that the Veteran reported having symptoms of pain and weakness in the right knee.  On physical examination, pain was observed with range of motion and repetition increased pain.  At the April 2011 examination the Veteran also specifically reported his right knee giving way, and almost suffering falls due to its instability.  

A rating higher than 60 percent is not available under DC 5055 other than during the one year following the total knee replacement, which is not applicable here. Moreover, none of the other potentially applicable DCs 5256, 5260, and 5261 provide for any higher ratings.  The maximum ratings available under these codes are 60 percent, 30 percent, and 50 percent, respectively.  Additionally, given that the Veteran is being assigned a rating for painful motion that exceeds the highest rating available for limitation of motion for the knee, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not applicable. Johnston v. Brown, 10 Vet.App. 80, 85 (1997).

Therefore, the Board finds that the Veteran should be afforded a 60 percent evaluation for the entire period on appeal for his right knee disability.  

TDIU

The Veteran has been assigned TDIU from April 13, 2009 forward.  However, as the claim for a TDIU is a component of his claims for increased ratings on appeal, the issue of entitlement to a TDIU from September 19, 2008 remains for consideration as part of those claims. 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16(a)(2013).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

The scheduler criteria for a TDIU have been met prior to April 13, 2009.  From September 2008 through April 2009, the Veteran was service-connected for residuals of a left knee injury (evaluated at 30 percent) and residuals of a right knee injury (now evaluated at 60 percent).  The Veteran's combined rating for this period is 70 percent, with at least one disability rated at 40 percent or higher, and he therefore meets the schedular criteria for TDIU.  

For a grant of TDIU there must be evidence that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In other words, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In this case, there have been multiple reports made by medical providers during the course of the Veteran's treatment stating that the Veteran is permanently unemployable due to his service-connected knee disabilities.  Specifically, the Veteran's December 2008 examiner opined that the Veteran had severe impairment of his daily activities.  Further, at his June 2010 examination the Veteran reported that he was unemployed, and that he had been unemployed for the prior 2-5 years as a result of his right knee disability.  In addition, in April 2011 the VA examiner opined that the Veteran would be unable to sit in a chair with his knees bent for a prolonged period of time, and therefore would be unable to perform even a sedentary occupation.  

The Board notes that the Veteran's training and past employment relate to landscaping and auto detail work.  Therefore, his relevant employment history reveals that his ability to earn a living is linked to physical labor such as lifting and carrying, which his examiners in June 2010 and April 2011 have opined he can no longer conduct.  

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, in light of his service-connected right knee disability.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that the evidence warrants a finding that the Veteran's service-connected knee disability has precluded his employment.  Therefore, the claim may be granted prior to April 13, 2009.  


ORDER

Entitlement to an evaluation of 60 percent for residuals of a right medial meniscectomy with degenerative joint disease is granted for the entire appeal period, subject to the statutes and regulations governing the payment of monetary awards.

Entitlement to TDIU is granted for the entire appeal period, subject to the statutes and regulations governing the payment of monetary awards.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


